Exhibit COMMON STOCK PURCHASE AGREEMENT Private and Confidential THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last executed date below (the “Effective Date”), by and among Abacus Global Investments, Corp. an entity with a principle address of 318 Holiday Drive, Hallandale Beach, FL 33009 (the “Buyer”) and Belmont Partners, LLC a Virginia limited liability company with a principal address of 360 Main Street, Washington Virginia 22747 (“Seller”), and Contracted Services, Inc. a public vehicle organized in the state of Florida and traded under the symbol “CSEV” (the “Company”) and Escrow, LLC (“Escrow Agent”) (Buyer, Seller and Company each a “Party” and collectively the “Parties”). WITNESSETH: WHEREAS, the Company currently has seven hundred fifty million (750,000,000) authorized shares of common stock, of which approximately one hundred one million six hundred twenty five thousand (101,625,000) common shares are issued and outstanding and Seller agrees to provide Buyer a block of stock representing a controlling interest of the Company’s capital stock consisting of ninety three million seven hundred fifty (93,750,000) shares of common stock (the “Stock”).
